Exhibit 99a.10 ARTICLES SUPPLEMENTARY to ARTICLES OF INCORPORATION of FAIRHOLME FUNDS, INC. Fairholme Funds, Inc., a Maryland corporation having its principal office within the State of Maryland in the City of Baltimore (hereinafter called the "Corporation"), certifies that: FIRST:The Board of Directors of the Corporation hereby increases the aggregate number of shares of capital stock that the Corporation has authority to issue by 500,000,000 shares and, under the power contained in Article EIGHTH, Section 8.1 of the Corporation's Articles of Incorporation, as amended (the "Charter"), classifies and designates (i) 200,000,000 of the authorized but unallocated shares of capital stock of the Corporation as 200,000,000 shares of capital stock of a new series of capital stock designated as "Fairholme Focused Income Fund," par value $0.0001 per share, and (ii)300,000,000 of the authorized but unallocated shares of capital stock of the Corporation as 300,000,000 shares of capital stock of The Fairholme Fund, a series of the Corporation, par value $.0001 per share. SECOND:The shares of capital stock of Fairholme Focused Income Fund, as so classified by the Corporation's Board of Directors, shall have the relative preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends, qualifications and terms and conditions of redemption of shares of capital stock of Fairholme Focused Income Fund as set forth in Article EIGHTH, Section 8.1, of the Charter and shall be subject to all provisions of the Charter relating to capital stock of the Corporation generally. THIRD:The shares of capital stock of The Fairholme Fund, as so classified by the Corporation's Board of Directors, shall have the relative preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends, qualifications and terms and conditions of redemption of shares of capital stock of The Fairholme Fund as set forth in Article EIGHTH, Section 8.1, of the Charter and shall be subject to all provisions of the Charter relating to capital stock of the Corporation generally. FOURTH:A.
